Citation Nr: 1013605	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  09-20 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a survivor's pension from February 2008 to 
October 2008.  

2.  Entitlement to a survivor's pension effective in November 
2008.   

2.  Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1942 to 
December 1945. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

The appellant seeks benefits as the Veteran's surviving spouse.  

The issue of service connection for the cause of the Veteran's 
death is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran died in February 2008.

2.  From February 2008 to October 2008, the appellant's 
annualized income less excludable expenses was $6561.67. 

3.  Starting in November 2008, the appellant annualized income 
less excludable expenses was $8853.67. 




CONCLUSIONS OF LAW

1.  The criteria for payment of a survivor's pension from 
February 2008 to October 2008 have been met.  38 U.S.C.A. 
§§ 1541, 1543, 5312 (west 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 
3.272, 3.274, 3.275 (2009). 

2.  The criteria for payment of a survivor's pension effective 
November 2008 have not been met.  38 U.S.C.A. §§ 1541, 1543, 
5312 (west 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.274, 
3.275 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative, if any, of any information, and 
any medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide and; (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In March 2008, the RO provided a notice that met the 
requirements relevant to the issue of entitlement to a 
survivor's pension.  The notice provide the criteria for 
eligibility for the pension and VA and the appellant's 
respective responsibility to obtain relevant evidence.  The 
notice also explained that payment of a pension was subject to 
certain net worth and income requirements.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

A pension is payable to surviving spouses of veterans of a 
period of war.  Basic entitlement exists if the veteran served 
in the active military, naval, or air service for 90 days or 
more during a period of war, or who at the time of death was 
receiving compensation for a service-connected disability, 
subject to certain net worth and annual income requirements.  
38 U.S.C.A. § 1541; 38 C.F.R. § 3.3

Annual income of the surviving spouse must not exceed the 
maximum annual pension rate specified in 38 U.S.C.A. § 5312, 
increased from time to time as published in the Federal 
Register.  38 C.F.R. §§ 3.3, 3.23.  Income includes payments of 
any kind from any source during a twelve month period except 
for exclusions including unreimbursed medical expenses in 
excess of five percent of the pension rate.  Fractions of 
dollars are ignored when computing income.  Expenses for the 
Veteran's last illness, burial, and just debts (not secured by 
real or personal property) are also excludable from income.  
38 C.F.R. §§ 3.271, 3.272.  General living expenses for 
utilities, life insurance premiums, housing, and transportation 
(other than for medical care) are not excludable.  

Pension payable to a surviving spouse shall be denied or 
discontinued when the corpus of the estate of the surviving 
spouse is such that under all the circumstances, including 
consideration of the surviving spouse's income and the income 
of any child for whom the surviving spouse is receiving 
pension, it is reasonable that some part of the corpus of the 
estate be consumed for the surviving spouse's maintenance. 38 
U.S.C.A. § 1541, 1543; 38 C.F.R. § 3.274(c).  The terms "corpus 
of estate" and "net worth" mean the market value, less 
mortgages or other encumbrances, of all real and personal 
property owned by the claimant, except the claimant's dwelling 
(single family unit), including a reasonable lot area, and 
personal effects suitable to and consistent with the claimant's 
reasonable mode of life.  38 C.F.R. § 3.275(b).

In determining whether the estate should have been used for the 
appellant's maintenance, factors to be considered include: 
whether the property can be readily converted into cash at no 
substantial sacrifice; life expectancy; number of dependents; 
and potential rate of depletion, including unusual medical 
expenses. 
38 C.F.R. § 3.275(d).

The Veteran served as a U.S. Army infantryman for greater than 
90 days during World War II with combat service in the European 
Theater of Operations.  The Veteran was awarded the Silver Star 
Medal.  The appellant and the Veteran married in February 1947.  
The Veteran died in February 2008.  The appellant is the 
Veteran's unmarried surviving spouse.  Therefore, the appellant 
is eligible for a survivor's pension subject to income and net 
worth limitations.  

Effective December 1, 2007, the maximum annual pension rate 
(MAPR) for a surviving spouse without dependent children was 
$7,498.00.   Deductable medical expenses are those that exceed 
five percent of the MAPR or $375.00.   See Improved Death 
Pension Rate Table, 
http://www.vba.va.gov/bln/21/Rates/pen0207.htm (last visited 
Apr. 6, 2010).  

The appellant submitted income and expense information in March 
2008.  An electronic record of Social Security Administration 
(SSA) payments obtained in May 2008 has been associated with 
the claims file.  The appellant reported income from a U.S. 
Civil Service pension of $1,322 per month.  Income from SSA 
benefits was $97 per month less Medicare premiums counted as 
unreimbursed medical expenses below.  Total monthly income was 
$1,419.  Annualized income was $17,028.   

The appellant provided evidence of final burial expenses of 
$7572.53 of which $600 was reimbursed by VA.  The total 
deductable unreimbursed expenses for burial in 2008 were 
$6972.53.  

SSA Medicare insurance premiums were $64.40 per month, and the 
appellant reported private medical insurance premiums of 
$134.00 per month.  The appellant also reported monthly 
expenses for dental care of $94.00 and prescription medications 
of $30.00.  The total unreimbursed recurring medical expenses 
were $322.40 per month or $3,868.80 per year.  After applying 
the five percent deductible of $375.00, the total excludable 
unreimbursed medical expenses were $3,493.80.  Other expenses 
reported by the appellant are not excludable from income.  

The total burial and medical expenses excludable from income 
was $10,466.33.

Annualized income less excludable expenses was $6561.67.  As 
the MAPR in effect at the time of the Veteran's death in 
February 2008 was $7498.00, the appellant's income did not 
exceed the MAPR, and payment of a survivor's pension is 
warranted from February 2008 to October 2008.   

However, in a revised application for pension dated November 7, 
2008, the appellant reported increased income from a U.S. Civil 
Service pension of $1,513 per month.  The appellant did not 
indicate the effective date of the increased pension and did 
not report other changes to income and expenses.  Total monthly 
pension and SSA income was $1610 per month or $19,320 per year.  
Therefore, the Board will reevaluate eligibility for a 
survivor's pension effective in November 2008.  

Revised total annual income starting November 7, 2008 was 
$19,320 less the unchanged expenses of $10,466.33 equal to 
$8,853.67.  As the appellant's income less excludable expenses 
exceeded the MAPR in effect, payment of a survivor's pension 
starting in November 2008 is not warranted.  

Effective December 1, 2008, the MAPR for a surviving spouse 
without dependent children was increased to $7,933 and the five 
percent deductible for medical expenses was increased to $397.  
See Improved Death Pension Rate Table, 
http://www.vba.va.gov/bln/21/Rates/pen02.htm (last visited 
Apr.6, 2010).  The appellant's income less excludable expenses 
continued to exceed the MAPR.  

The Board also notes that the appellant's expenses during this 
period of time were substantially affected by the one-time 
burial expenses for the Veteran.  In consideration of the 
appellant's age and modest sources of recurrent income and 
resolving all doubt in favor of the appellant, the Board 
concludes that denial of payment of the pension from February 
2008 to October 2008 based on the corpus of the estate is not 
warranted.  


ORDER

Payment of a survivor's pension from February 2008 to October 
2008 is granted, subject to the legal criteria governing the 
payment of monetary benefits.

Payment of a survivor's pension starting in November 2008 is 
denied.  


REMAND

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of service 
connection for the cause of the veteran's death, section 
5103(a) notice must be tailored to the claim.  The notice 
should include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

In March 2008, the RO provided a notice that did not meet these 
requirements.  The notice did not inform the appellant of the 
conditions for which the Veteran was service-connected at the 
time of his death, the criteria for establishing a disorder as 
a primary or contributory cause of death, or the criteria for 
substantiating DIC based on a disorder not yet service-
connected.  Therefore, an additional notice is necessary prior 
to adjudicating the claim. 

Prior to providing the notice in March 2008, the RO denied 
service connection for the cause of death.  The RO noted that 
the Veteran had been granted service connection for 
posttraumatic stress disorder which was not listed as a primary 
or contributing cause of death on the death certificate.  The 
RO further noted that the cause of death listed on the 
certificate was acute coronary syndrome due to atheroasclerotic 
heart disease due to ageing, hypertension, and diabetes 
mellitus that were not shown to be related to military service.  
In June 2008, the RO provided another decision that continued 
to deny DIC because the Veteran's death was found not to be 
related to military service. 

A written communication from a claimant or her representative 
expressing dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a notice of 
disagreement.  While special wording is not required, the 
notice of disagreement must be in terms that can be reasonably 
construed as disagreement with that determination.  38 C.F.R. § 
20.201 (2009).  See also Moore v. West, 13 Vet. App. 69 (1999), 
which defines a valid notice of disagreement.

In an August 2008 letter, the appellant noted that the Veteran 
was a nervous and moody person, did not sleep well, and talked 
very little throughout their marriage.  The appellant contended 
that the Veteran's death was related to military service.  The 
Board concludes that this written communication satisfies the 
requirements of a timely notice of disagreement with the RO 
decision that denied DIC because the Veteran's service-
connected psychiatric disorder was not a primary or 
contributory cause of death.  In a February 2010 brief to the 
Board, the appellant's representative cited a medical treatise 
for the proposition that psychosocial factors contribute to 
cardiovascular disease.  

The RO has not yet issued a statement of the case (SOC) 
regarding this issue.  When a claimant files a timely notice of 
disagreement, and there is no statement of the case issued, the 
Board should remand, rather than refer, the issue to the RO.  
The failure to issue a statement of the case is a procedural 
defect requiring remand. Manlincon v. West, 12 Vet. App. 238 
(1999). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Provide notice to the appellant and her 
representative relevant to a claim for DIC 
that includes (1) a statement of the 
conditions, if any, for which the Veteran 
was service connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate a 
DIC claim based on a previously service-
connected condition; and (3) an explanation 
of the evidence and information required to 
substantiate a DIC claim based on a 
condition not yet service connected.  
Provide an opportunity for response. 

2.  Then, readjudicate the claim for 
Dependency and Indemnity Compensation.  If 
the benefit sought remains denied, issue an 
appropriate statement of the case and 
provide the appellant and her 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of her claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim is 
both critical and appreciated.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


